DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are not persuasive. See the amended rejection below for rationale.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) and species A (second material polysilicon, is activated at same time B-doped conformal layer is annealed) in the reply filed on 5/23/22 was acknowledged in the 6/27/22 office action.  Claims 6, 10, and 18-29 are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 4, 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0113061 A1 (“Lai”) in view of US 2015/0041948 A1 (“Pu”).


Lai teaches:
1. A method (see Figs. 1-9 and associated text) for forming a deep trench isolation structure for a CMOS image sensor, comprising: 
providing a semiconductor substrate 40 having a trench 110, wherein the trench extends from a first side (top as shown in Fig. 2) of the semiconductor substrate toward a second side (bottom as shown in Fig. 2) of the semiconductor substrate, wherein the trench has an opening on the first side and a bottom and sides of the trench are formed of the semiconductor substrate (Fig. 2); 
depositing a conformal layer of boron (B)-doped oxide 160 (Fig. 3, para 16) at least on the bottom and sides of the trench, wherein the conformal layer of B-doped oxide is less than half a width of the trench to leave a depthwise recess in the trench; 

    PNG
    media_image1.png
    453
    674
    media_image1.png
    Greyscale

depositing a second material (190, which is planarized to 200, see Figs. 5-6 in the trench, wherein the second material fills the recess in the trench to at least the first side; and 

    PNG
    media_image2.png
    461
    636
    media_image2.png
    Greyscale

annealing (para 17) the conformal layer of B-doped oxide to drive boron from the conformal layer of B-doped oxide to the semiconductor substrate that forms a B-doped region 140 (para 16) as a passivation layer juxtaposed next to the conformal layer of B-doped oxide (Fig. 3), and 
the conformal layer of B- doped oxide having negative fixed charges (the annealing diffuses boron from the boron-doped oxide, as in the applicants’ disclosure; if the Applicant finds that the B-doped oxide has negative fixed charges, then Lai’s would also, because the physical process is the same).  

Lai does not teach that the second material is at least on the conformal layer of B-doped oxide. However, while Lai discloses removing the conformal layer of B-doped oxide 160 (Fig. 3) before forming the insulating layer 190 therein (Fig. 5) (see para 18), there is no disclosed reason for its removal (see para 18). Furthermore, one of ordinary skill in the art would have found it obvious to retain 160 before forming 190.
For example, Pu teaches forming the second material (insulation layer 303, Fig. 10) at least on the conformal layer of oxide 302 (Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Pu to the invention of Lai, such that Lai’s 160 is not remove between Fig. 3 and Fig. 5, so that the insulation 190 is formed on 160 in Fig. 5. The motivation to do so is that the combination produces the predictable results of having a liner layer on the sidewalls and bottom of the trench, when the insulating fill is formed therein, the liner layer having known benefits of providing adhesion between the trench and the insulating fill and avoiding voids (Pu, para 45).

Lai and Pu together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The method of Claim 1, wherein said depositing the conformal layer of B-doped oxide includes atomic layer deposition or chemical vapor deposition at a deposition temperature between 300 °C and 500 °C (see explicit temperature range, para 16; see TEOS as a “precursor”, which is well known in the art as a gas used in a chemical vapor deposition process).  

4. The method of Claim 1, wherein the conformal layer of B-doped oxide is selected from a borosilicate glass (BSG, para 16) and B-doped dielectrics.

Re claim 8, Lai teaches claim 1, but does not explicitly teach the exact claimed range: “wherein the deposited conformal layer of B-doped oxide has a boron atomic concentration of 5% to 20% before annealing.” Rather, Lai teaches a range of 2-10 percent (page 16).
The applicant has not disclosed that the claimed value(s) of percentage is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. It would have been obvious to one of ordinary skill in the art that the percentage is a result-effective variable because it is the diffused boron that creates the layer 140, which needs to have enough boron to be “conformal” (para 18). Clearly, if there is no enough boron (e.g. 0.01%) there would not be enough atoms to cover the entire surface, and a sufficient amount of atoms would be required to cover the entire trench surface and be of uniform thickness. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable. 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

11. The method of Claim 1, wherein the second material is blanket deposited, and wherein the method further comprises chemical mechanical polishing (para 23, Fig. 6) the second material to the semiconductor substrate.  

    PNG
    media_image3.png
    480
    639
    media_image3.png
    Greyscale


13. The method of Claim 1, wherein annealing of the conformal layer of B-doped oxide occurs prior to a formation of a photodiode (in 210, para 24, Fig. 7) in the semiconductor substrate.  

    PNG
    media_image4.png
    472
    630
    media_image4.png
    Greyscale


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Pu, US 2017/0179278 A1 (“Baldwin”) and US 2007/0262475 A1 (“Cheng”).
Lai and Pu teach claim 1, but not wherein said depositing the second material includes depositing doped polysilicon by chemical vapor deposition
Baldwin teaches wherein said depositing the second material includes depositing doped polysilicon by chemical vapor deposition (isolation trench is filled with a dielectric liner 308, see cover figure, and then filled with doped polysilicon 310 by CVD, see para 35-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Baldwin to the invention of Lai and Pu. The motivation to do so is that the combination produces the predictable results of forming an isolation region that can create a reduced surface field region (para 26) that reduces and electric field in an adjacent semiconductor region (para 26). 

	None of Lai, Pu, or Baldwin teach that the deposition temperature is between 450 °C to 550 °C.  Baldwin teaches that the temperature is between 580-650 degrees, or amorphous silicon at temperatures below 580 degrees, which is similar to the other prior art that generally agrees that polysilicon can be deposited at about 550 degrees or higher while amorphous silicon can be deposited at temperatures below about 550 degrees. 
However, Cheng teaches that the deposition temperature is between 450 °C to 550 °C (525 degrees, para 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Cheng to the invention of Lai, Pu, and Baldwin, suggesting to deposit the polysilicon at lower temperatures where Baldwin may consider it to be “amorphous silicon” by Cheng and the Applicant may consider it to be “polycrystalline silicon”. The only difference in amorphous materials and polycrystalline materials is the degree of crystallization (i.e. the long-range order of the crystal lattice).
While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values of temperature are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (in re Aller). Thus, because the temperature is taught to be a result-effective variable because it differentiates between the crystalline order of the silicon film (amorphous versus polycrystalline), and it is well known that the crystalline structure of materials determines their physical quantities such as conductivity, it would have been obvious to one of ordinary skill in the art to optimize the value, which would have been found with routine experimentation and optimization. 
 See MPEP 2144.04(IV) and 2144.05(II), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Pu and US 2017/0179278 A1 (“Baldwin”).
Lai and Pu teach claim 1, but not wherein the second material comprises doped polysilicon. 
Baldwin teaches wherein the second material comprises doped polysilicon (isolation trench is filled with a dielectric liner 308, see cover figure, and then filled with doped polysilicon 310, see para 35-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Baldwin to the invention of Lai. The motivation to do so is that the combination produces the predictable results of forming an isolation region that can create a reduced surface field region (para 26) that reduces and electric field in an adjacent semiconductor region (para 26). 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Pu and US 2007/0054464 A1 (“Zhang”).

Re claim 7, Lai and Pu teach claim 1, but not wherein the conformal layer of B-doped oxide is 10 nm to 30 nm thick. Rather, Pu teaches 5 nm or greater (see para 41). While this on its own would suggest obviousness, the exact range is known in the art: Zhang teaches wherein the conformal layer of oxide is 10 nm to 30 nm thick (para 21, 100-300 Angstroms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Zhang to the invention of Lai and Pu. The motivation to do so is that the combination produces the predictable results of forming an isolation region using a thickness of oxide that is well known as a liner (para 21). 
The Applicant has not presented persuasive evidence that the claimed values of thickness are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (in re Aller). Thus, because the thickness is taught to be a result-effective variable because it determined the amount of boron in the layer before diffusion, and boron diffuses to create a conformal layer, it would have been obvious to one of ordinary skill in the art to optimize the value, which would have been found with routine experimentation and optimization. 
 See MPEP 2144.04(IV) and 2144.05(II), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Pu and US 5504018 (“Sato”).
Lai and Pu teach claim 1 but not wherein the annealing of the conformal layer of B-doped oxide is conducted from 800 °C to 1000 °C and for a time of 1 min to 60 min in an inert ambient atmosphere at a pressure of 0.1 Torr to 760 Torr.
Sato teaches or suggests as obvious to one of ordinary skill in the art wherein the annealing of the conformal layer of oxide is conducted from 800 °C to 1000 °C and for a time of 1 min to 60 min in an inert ambient atmosphere at a pressure of 0.1 Torr to 760 Torr (col 8 lines 49- col 9 line 9; boron diffused in “an nitrogen atmosphere” at 860 degrees for 20 minutes; because the atmosphere is not disclosed as being particularly high or particularly low, it is obvious do so at standard atmospheric pressure of 760 Torr or lower).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Sato to the invention of Lai and Pu. The motivation to do so is that the combination produces the predictable results of diffusing boron in a known atmosphere, for a known time, at a known temperature, all of which are known to be sufficient to diffuse boron into silicon. 
The Applicant has not presented persuasive evidence that the claimed values of pressure, time, or temperature are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (in re Aller). Thus, because it is obvious that the pressure, time, and temperature are results-effective variables because each impacts the diffusion process through which boron moves, it would have been obvious to one of ordinary skill in the art to optimize the value, which would have been found with routine experimentation and optimization. 
 See MPEP 2144.04(IV) and 2144.05(II), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955).

Claim(s) 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Pu and US 2017/0092684 A1 (“Chang”).

Re claims 14 and 17, Lai and Pu teach claim 1 and Lai further teaches:
forming a photodiode (in 210, Fig. 7) proximate the first side of the semiconductor substrate proximate to the deep trench isolation structure after (Fig. 7 vs. Fig. 3) the annealing of the conformal layer of B-doped oxide (claim 14); and
forming at least a pixel transistor (para 24) proximate to the first side above the photodiode (claim 17).

Lai and Pu do not further teach: thinning the second side of the semiconductor substrate to a level of the passivation layer at the bottom of the trench to form a full deep trench isolation structure extending from the first side to the second side of the semiconductor substrate (claim 14), or 
the pixel transistor having a gate electrode formed on a surface of the first side (claim 17).  

Chang teaches thinning the second side of the semiconductor substrate  to a level of the passivation layer at the bottom of the trench (para 36, “grinding… on the backside”… “so that the deep trench isolation structures is exposed”) to form a full deep trench isolation structure extending from the first side to the second side of the semiconductor substrate (see 140 in Fig. 6, extending from one side to the other) (claim 14), or 
the pixel transistor having a gate electrode formed on a surface of the first side (see gate 170 above the surface of the substrate 110 - i.e. at a lower level in the orientation as shown in Fig. 6) (claim 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Chang to the invention of Lai and Pu. The motivation to do so is that the combination produces the predictable results of forming a back-side-illuminated imager (para 8) with a flat substrate on top and bottom (Fig. 6) so that the layers thereon may also be flat (e.g. see 126, 122, 192 in Fig. 6).

	Re claim 15, Chang further teaches 
forming an interlayer dielectric layer on the first side of the semiconductor substrate including metal conductors and vias disposed in the interlayer dielectric layer (generally see 112, Fig. 6, para 26); 
forming a color filter (121 and 122) on the buffer oxide layer; and 
forming a microlens (191 and 192) on the color filter.  

In a separate embodiment (see Fig. 5), Chang teaches: forming a buffer (para 31) oxide layer on the second side of the semiconductor substrate; and forming a metal grid 180 (para 29) on the buffer oxide layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Chang’s Fig. 6 (buffer + metal grid) to the invention of Lai, Pu, and Chang. The motivation to do so is that the combination produces the predictable results of forming a back-side-illuminated imager (para 8) with a grid that is an optical isolation structure (para 21, 29) for improved manufacturing (para 31). While the buffer material is not disclosed, it would have been obvious to one of ordinary skill in the art to use an oxide, as oxides are used for transmission of light from the lens to the sensor (see para 30, 32).

Applicant has not disclosed that the claimed “oxide” material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

	
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Pu, US 2017/0092684 A1 (“Chang”), and US 2014/0264504 A1 (“Kao”).

Lai, Pu, and Chang teach claim 15, but not further comprising bonding the interlayer dielectric layer to an application-specific integrated circuit (ASIC) wafer.
Kao teaches bonding the interlayer dielectric layer to an application-specific integrated circuit (ASIC) wafer (Fig. 6, wherein control element substrate 602 is bonded to ILD 506).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kao to the invention of Lai, Pu, and Chang. The motivation to do so is that the combination produces the predictable results of providing circuitry for control (para 14, 33).


Allowable Subject Matter
Claim(s) 9 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 9, including: wherein the second material comprises doped polysilicon and the annealing of the conformal layer of B-doped dielectric further electrically activates the doped polysilicon (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819